Racer v Mazel, USA LLC (2017 NY Slip Op 03626)





Racer v Mazel, USA LLC


2017 NY Slip Op 03626


Decided on May 4, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2017

Richter, J.P., Andrias, Moskowitz, Feinman, Kapnick, JJ.


3931N 159409/13

[*1] Jacqueline Racer, Plaintiff-Respondent,
v Mazel, USA LLC, doing business as D-Hairemoval Beauty Concept, Defendant-Appellant.


Marks, O'Neill, O'Brien, Doherty & Kelly, P.C., New York (Jenna L. Caldarella of counsel), for appellant.
Bernstone & Grieco LLP, New York (Peter B. Croly of counsel), for respondent.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered April 14, 2016, which, to the extent appealed from, granted plaintiff's motion to strike the answer for failure to comply with discovery demands, unanimously affirmed, without costs.
The record establishes willful and contumacious behavior on defendant's part warranting the sanction of striking the answer (see generally Rosario v New York City Hous. Auth. , 272 AD2d 105 [1st Dept 2000]). Defense counsel's affirmation in opposition to the motion demonstrates that defendant ceased cooperating in the defense of this action by failing to respond to counsel's communications regarding the necessity of providing the outstanding discovery.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 4, 2017
CLERK